Citation Nr: 9934025	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  99-18 905	)	DATE
	)
	)




THE ISSUE

Eligibility for payment of attorney fees resulting from a 
rating decision of July 22, 1999.

  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel









INTRODUCTION

The veteran had active military service from November 1964 to 
September 1967. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran in November 1997.

The RO notified both the veteran and his attorney by a letter 
on September 16, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney.


FINDINGS OF FACT

1.  A Board decision in October 1997 denied the veteran's 
claims for entitlement to an increased rating for Post-
Traumatic Stress Disorder (PTSD) from 50 percent; and denied 
the veteran's claim for a Total Disability Rating based on 
Individual Unemployability (TDIU). 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The attorney, R. P. C., was retained within one year 
after the October 1997 Board decision. 

4.  The fee agreement signed by the parties in November 1997 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, but not more, such fee to be paid by 
the VA from past-due benefits.

5.  The claimant rendered legal services involving the 
veteran's VA claim.

6.  Past-due benefits are available to the veteran as a 
result of a July 22, 1999, RO decision, which granted 
entitlement to an increased rating for PTSD from 50 percent 
to 70 percent and to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claims for an increased 
rating for PTSD from 50 percent, and for a TDIU. 38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) 
(1999).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
favorable adjudication of the claims for an increased rating 
for PTSD from 50 percent to 70 percent, and for a TDIU. 
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(f),(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1999).  


Eligibility to receive attorney fees stemming from the RO's 
July 22, 1999, decision.  

In October 1997, the Board denied the veteran's claim of 
entitlement to an increased rating for PTSD from 50 percent 
and also denied entitlement to a TDIU.  The Notice of 
Disagreement which preceded such Board decision was received 
by the RO after November 18, 1988.  Thereafter, in November 
1997, the veteran retained the attorney, which was within one 
year of the October 1997 Board decision.  Therefore, the 
three statutory and regulatory criteria necessary for the 
attorney to charge a fee for his services have been met.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c) (1999).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998).  The attorney fee 
agreement executed between the parties on November 22, 1997, 
allows for payment of 20 percent of the total amount of past-
due benefits awarded in the veteran's claim, but no more.  
Therefore the attorney fee agreement satisfies the criteria 
pursuant to 38 U.S.C.A. § 5904 (d) (West 1991 & Supp. 1998) 
and 38 C.F.R. § 20.609 (f) (1999).

The record shows that the attorney, R. P. C., rendered legal 
services on the veteran's behalf after the Board's October 
1997 denial.  The veteran thereafter appealed his claim to 
the United States Court of Veterans Appeals (Subsequently, 
the name of the Court was changed to the United States Court 
of Appeals for Veterans Claims; in this decision, references 
to the Court, whether before or after the name change, will 
be stated simply as "the Court").  In August 1998, the 
Court vacated and remanded the Board's denial of the claims 
for an increased rating for PTSD from 50 percent and for a 
TDIU.

By decision dated July 22, 1999, the RO granted entitlement 
to an increased rating for PTSD from 50 percent to 70 percent 
and also granted entitlement to a TDIU.  Thus, attorney fees 
are payable from past-due benefits stemming from this award.  
The amount payable to the attorney will be discussed below.


Calculation of past-due compensation payable to the appellant 
stemming from the 
RO's July 22, 1999, decision.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in the 
notification letter of September 16, 1999.  As described 
below, the amount payable as attorney fees will have to be 
revised.  

Since the granting of entitlement to an increased rating for 
PTSD from 50 to 70 percent and the granting of a TDIU were 
made effective from April 30, 1999, compensation based on 
this rating is payable to the appellant from May 1, 1999, 
since this is first day of the following month.  38 U.S.C.A. 
§ 5111 (West 1991).  In its calculation of past-due benefits, 
the RO correctly chose May 1, 1999, as the effective date for 
the beginning of payment of benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the grant of entitlement to an increased rating 
for PTSD from 50 percent to 70 percent and the grant of a 
TDIU must also comply with the provisions of 38 C.F.R. 
§ 20.609(h)(3) (1998), which states that the termination date 
of the period of past-due benefits for attorney fee purposes 
is the date of the award, not the last day of the month of 
the award.  In this instance, the RO rating decision granting 
entitlement to both an increased rating for PTSD from 50 
percent to 70 percent and a TDIU took place on July 22, 1999.  
The regulation specifies as follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.  

Therefore, under the applicable laws and regulations, the 
period of past-due benefits from the granting of entitlement 
to both an increased rating for PTSD from 50 percent to 70 
percent and a TDIU for attorney fee purposes extends from May 
1, 1999, through July 22, 1999.  As the RO chose July 31, 
1999, as the termination date of the period of past-due 
benefits for attorney fee purposes, they should recalculate 
its figures using July 22, 1999, as the termination date.  



Fees Paid Pursuant to the Equal Access to Justice Act (EAJA).

It does not appear that the attorney has received fees 
pursuant to EAJA. 

Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees at statutory rates unless the government's position in 
the litigation was substantially justified.  See 28 U.S.C.A. 
§  2412 (d) (1)(A) (1988).  In the Federal Courts 
Administration Act of 1992 (FCAA), Congress made EAJA 
applicable to VA adjudicative actions by including the United 
States Court of Appeals for Veterans Claims (Court) within 
the definition of "court" in 28 U.S.C.A. §  2412 (d) (2) 
(f); Pub. L. No. 102-572, § 506 (a) (Oct. 29, 1992). 

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provided that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412, that the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee. VAOGCPREC 12-97 (March 26, 1997).  The award 
under § 5904(b) allows the veteran's attorney to collect his 
fee out of the veteran's past-due benefits, while the EAJA 
award is paid by the Government to the veteran to defray the 
cost of legal services.  See Curtis v Brown, 8 Vet.App. 104, 
108-9 (1995) and Russell v. Sullivan, 930 F.2nd 1443, 1446 
(9th Cir. (1991).  The EAJA award therefore serves as a 
reimbursement to the veteran for fees paid of the past-due 
disability benefits.  Accordingly, the veteran's attorney is 
permitted to seek recovery of attorney's fees under both 38 
U.S.C.A. § 5904 and 28 U.S.C. § 2412.  However, if the 
attorney were to be awarded EAJA fees, the attorney would be 
entitled to keep only the larger of the fees recovered, and 
would have to refund the amount of the smaller fee to the 
claimant (in this case, the veteran) in accordance with § 
506(c) of the FCAA. 

If the claimant's attorney were to receive attorney fees 
under the EAJA, he would have to refund the smaller of the 
fees received under either the EAJA or the fee received based 
on this current determination by the Board.  The Board would 
not have the direct authority to order the veteran's attorney 
to make such payment.  However, not to make such payment 
would be a violation of both professional conduct and a 
direct violation of the Federal Law under 38 U.S.C.A. § 5905 
(West 1991 & Supp. 1998).


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before the VA is established.  The attorney 
should be paid 20 percent of the veteran's past-due benefits 
resulting from the grant of an increased rating for PTSD from 
50 percent to 70 percent, and from the grant of a TDIU, for 
the period from May 1, 1999, to July 22, 1999. 




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


